DETAILED ACTION
	Claims 1-10 and 21-30 are present for examination.	
	Claims 1 and 26-30 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is being considered by the examiner.

Allowable Subject Matter
Claims 1-10 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 01/28/2021 are persuasive. 
No prior art or combination of prior art teaches or suggest receiving a first portion of first data comprised in a first chunk from a first zone storage component of a first zone of a distributed storage system that comprises zones in at least different cities, wherein the first chunk is claim 1; a first portion of first data comprised in a first chunk that is immutable and stored via a first zone storage component of a first zone of a distributed storage system comprising zones in different metropolitan areas, wherein the receiving the first portion is via a second zone of the distributed storage system, and wherein the second zone comprises a third chunk that is immutable and comprises first chunk data represented in the first chunk; receiving, by the system, a second portion of second data comprised in a second chunk that is immutable and stored via a second zone storage component of the first zone of the distributed storage system, wherein the receiving the second portion is via the second zone, and wherein the second zone comprises a fourth chunk that is immutable and comprises second chunk data represented in the second chunk; and generating, by the system, a fifth chunk based on the first portion of the first data and the third chunk, wherein the fifth chunk comprises third chunk data represented in the third chunk other than the first chunk data represented in the first chunk as recited in claim 21; and receiving a first portion of first data comprised in a first chunk from a first zone storage component of a first zone of a distributed claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 7, filed 01/28/2021, with respect to objection of claim 1 have been fully considered and are persuasive.  The objection of the claim has been withdrawn. 

page 7, filed 01/28/2021, with respect to rejection of claims 26-29 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Applicant’s arguments, see pages 8-11, filed 01/28/2021, with respect to rejection of claims 1-3, 8-10, 21 and 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/ARACELIS RUIZ/
Primary Examiner, Art Unit 2139